IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEPHEN A. SCOTT, P.A.               NOT FINAL UNTIL TIME EXPIRES TO
AND STEPHEN A. SCOTT,                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,

v.                                   CASE NO. 1D13-3863

CITY OF GAINESVILLE,
FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 16, 2014.

An appeal from the Circuit Court for Alachua County.
Victor Lawson Hulslander, Judge.

Herbert T. Schwartz of Petitt Worrell Craine Wolfe LLC, Tampa, Richard T.
Heiden, Clearwater, for Appellant.

Elizabeth A. Waratuke and Nicolle M. Shalley, Gainesville, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.